UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2013 CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) Delaware 001-34525 30-0349798 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1330 Post Oak Blvd., Suite 2250, Houston, Texas 77056 (Address of principal executive offices) (Zip Code) (713) 797-2940 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2.below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 10, 2013, CAMAC Energy Inc. announced its intention to offer up to $300 million in aggregate principal amount of senior notes due in 2018 in a private transaction that is exempt from the registration requirements of the Securities Act of 1933, as described in the press release attached as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1Press Release of CAMAC Energy Inc. dated December 10, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAMAC Energy Inc. Dated: December 11, 2013 By: /s/ Nicolas J. Evanoff Nicolas J. Evanoff Senior Vice President, General Counsel & Secretary Exhibit Index 99.1Press Release of CAMAC Energy Inc. dated December 10, 2013.
